Exhibit 10.2

FIRST AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

This FIRST AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT, dated as of
December 29, 2008 (this “Amendment”), is entered into by COX RADIO, INC., a
Delaware corporation (the “Company”), the Persons signatory hereto as Lenders
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement dated as of
July 26, 2006 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Lenders party thereto and the
Administrative Agent.

In consideration of the mutual execution hereof and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms which are defined in the Credit Agreement
and not otherwise defined herein have the meanings given in the Credit
Agreement.

2. Amendments Applicable to Lehman Brothers Bank, FSB. Subject to satisfaction
of the conditions of effectiveness of this Amendment set forth in Section 5
herein, the Company, the Administrative Agent, Lehman Brothers Bank, FSB
(“Lehman”) and the Majority Lenders hereby agree to amend the Credit Agreement
as follows:

(a) Amendment to Section 1.01 of the Credit Agreement.

(i) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following defined terms in their entirety to read as follows:

““Conventional Revolving Borrowing” shall mean a Borrowing of Conventional
Revolving Loans made by the Company under Section 2.01(a), as converted or
continued under Section 2.08; provided that, solely for purposes of conversion,
continuation or interest election under Section 2.08, “Conventional Revolving
Borrowing” shall be deemed to include any outstanding Terminated Revolving Loans
that may be part of any Borrowing from time to time, as applicable.”

““Loans” shall mean Conventional Revolving Loans (in each case whether Federal
Funds Rate Loans, Alternate Base Rate Loans or Eurodollar Loans), Discretionary
Revolving Loans and Terminated Revolving Loans (in each case whether Federal
Funds Rate Loans, Alternate Base Rate Loans or Eurodollar Loans).”

““Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Conventional Revolving Loans hereunder up to the
principal amount set forth as to such Lender on Exhibit 2.01(a); provided that,
solely for purposes of the definition of Majority Lenders, Lehman’s “Revolving
Commitment” shall be deemed to be equal to the aggregate amount outstanding of
Lehman’s Terminated Revolving Loans. The initial aggregate amount of the
Revolving Commitments on the Closing Date was $600,000,000.”

(ii) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in their appropriate alphabetical order:

““First Amendment to Credit Agreement” means the First Amendment and Limited
Waiver to Credit Agreement, dated as of the First Amendment Closing Date, among
the Company, Administrative Agent and the Lenders party thereto.”



--------------------------------------------------------------------------------

““First Amendment Closing Date” means December 29, 2008.”

““Lehman” shall mean Lehman Brothers Bank, FSB, in its capacity as a Lender.”

““Terminated Revolving Loans” shall have the meaning specified in
Section 2.01(a).

(iii) Section 1.01 of the Credit Agreement is hereby amended by inserting the
text “or a Terminated Revolving Loan” immediately after the words “Conventional
Revolving Loan” in the definition of Default Rate.

(iv) Section 1.01 of the Credit Agreement is hereby amended by inserting the
text “or Terminated Revolving Loans” immediately after the words “Conventional
Revolving Loans” in the definition of Interest Period.

(v) Section 1.01 of the Credit Agreement is hereby amended by inserting the text
“or a Terminated Revolving Loan” immediately after the words “Conventional
Revolving Loan” in the definition of Lending Office.

(b) Amendment to Section 2.01 of the Credit Agreement. Section 2.01 of the
Credit Agreement is hereby amended to be named “Conventional Revolving Loans and
Terminated Revolving Loans”.

(c) Amendment to Section 2.01(a) of the Credit Agreement. Section 2.01(a) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Revolving Commitments. (i) Subject to and upon the terms and conditions set
forth in this Agreement, each Lender severally agrees to make revolving loans
(collectively, the “Conventional Revolving Loans”) to the Company on any one or
more Business Days on or after the date hereof and prior to the Revolving Credit
Termination Date, up to an aggregate principal amount not exceeding at any one
time outstanding an amount equal to (A) such Lender’s Revolving Commitment less
(B) the principal amount of all Discretionary Revolving Loans outstanding to
such Lender and the LC Exposure of such Lender at such time, if any; provided
that in no event shall the aggregate outstanding principal amount of
Conventional Revolving Loans, Discretionary Revolving Loans, Terminated
Revolving Loans and the aggregate LC Exposure ever exceed $597,105,263, as such
amount may be increased or reduced pursuant to the terms of this Agreement. Each
Conventional Revolving Borrowing shall be in an aggregate amount of not less
than $2,000,000 and an integral multiple of $250,000. Subject to the foregoing,
each Conventional Revolving Borrowing shall be made simultaneously from the
Lenders according to their Borrowing Pro Rata Shares of the principal amount
requested for each Conventional Revolving Borrowing and shall consist of
Conventional Revolving Loans of the same type (e.g., Alternate Base Rate Loans,
Federal Funds Rate Loans or Eurodollar Loans) with the same Interest Period from
each Lender. Within such limits and during such period, the Company may borrow,
repay and reborrow under this Section 2.01(a)(i).

(ii) The Company, the Administrative Agent and Lehman agree that, immediately
prior to the First Amendment Closing Date, the aggregate outstanding balance of
Conventional

 

2



--------------------------------------------------------------------------------

Revolving Loans made by Lehman to the Company hereunder is $5,789,473.33 and
that immediately upon the First Amendment Closing Date, automatically and
without any action by any Person, (A) such Conventional Revolving Loans are
hereafter deemed to become terminated revolving loans (the “Terminated Revolving
Loans”) for all purposes hereunder and (B) Lehman’s Revolving Commitment in
excess of the amount of its Terminated Revolving Loans hereunder shall be
permanently reduced as provided in Section 4.01. Notwithstanding any other
provision herein, the Company shall not be permitted to reborrow any Terminated
Revolving Loans that are repaid or prepaid as permitted hereunder. For the
avoidance of doubt, a Terminated Revolving Loan is not a Conventional Revolving
Loan for purposes of this Agreement.”

(d) Amendment to Section 2.01(b) of the Credit Agreement. Section 2.01(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Repayment of Conventional Revolving Loans and Terminated Revolving Loans. The
Company hereby unconditionally promises to pay to the Administrative Agent
(i) on the Revolving Credit Termination Date, all outstanding Conventional
Revolving Loans for account of the Lenders holding Conventional Revolving Loans
and all outstanding Terminated Revolving Loans for the account of Lehman and
(ii) all outstanding Conventional Revolving Loans for account of a Declining
Lender as provided in Section 2.13.”

(e) Amendment to Section 2.02(c) of the Credit Agreement. Section 2.02(c) of the
Credit Agreement is hereby amended by amending and restating the following text
“The Conventional Revolving Loans shall bear interest as follows:” in its
entirety to read as follows “The Conventional Revolving Loans and the Terminated
Revolving Loans shall bear interest as follows:”.

(f) Amendment to Section 2.11(d) of the Credit Agreement. Section 2.11(d) of the
Credit Agreement is hereby amended by inserting the following sentences at the
end thereof:

“Notwithstanding anything to the contrary herein, on the First Amendment Closing
Date, all of Lehman’s LC Exposure shall be reallocated among the Lenders (other
than Lehman) in accordance with their respective Applicable Revolver Percentages
of the LC Exposure but only to the extent (x) the sum of (1) the principal
amount of all Lenders’ (other than Lehman) outstanding Conventional Revolving
Loans and Discretionary Revolving Loans and (2) all Lenders’ (other than Lehman)
LC Exposure, including such Lenders’ pro rata share of Lehman’s allocated LC
Exposure, does not exceed the total of all Lenders’ (other than Lehman)
Commitments, (y) the sum of (1) the principal amount of any Lender’s outstanding
Conventional Revolving Loans and Discretionary Revolving Loans and (2) such
Lender’s LC Exposure, including such Lender’s pro rata share of Lehman’s
allocated LC Exposure, does not exceed such Lender’s Commitment and (z) the
conditions set forth in Section 7.02 are satisfied. After giving effect to such
reallocation, the fees payable to the Lenders pursuant to Section 4.03 and
Section 4.04 shall be adjusted in accordance with the Lenders’ Applicable
Revolver Percentages.”

(g) Amendment to Section 3.01(d) of the Credit Agreement. Section 3.01(d) of the
Credit Agreement is hereby amended by inserting the following text at the end of
clause (ii) thereof: “; provided that in the case of any prepayment of a
Borrowing that shall include Conventional Revolving Loans and Terminated
Revolving Loans, such prepayment shall be allocated to the holders thereof
according to their pro rata share of such Borrowing.”

 

3



--------------------------------------------------------------------------------

(h) Amendment to Section 3.02(d) of the Credit Agreement. Section 3.02(d) of the
Credit Agreement is hereby amended by inserting the text “or Terminated
Revolving Loans” immediately after the words “Conventional Revolving Loans”.

(i) Amendment to Section 3.03 of the Credit Agreement. Section 3.03 of the
Credit Agreement is hereby amended by adding the following new sentence after
the first sentence of that Section:

“Subject to Section 3.01 and to the remainder of this Section 3.03, all payments
and prepayments made in accordance with the provisions of this Agreement in
respect of the Terminated Revolving Loans shall be made to the Administrative
Agent, and the Administrative Agent will promptly distribute to Lehman in
immediately available funds the amount of each such payment or prepayment.”

(j) Amendment to Section 4.01 of the Credit Agreement. Section 4.01 of the
Credit Agreement is hereby amended by inserting the following text at the end of
the first sentence therein: “provided, however, that upon the First Amendment
Closing Date, automatically and without any action by any Person and
notwithstanding anything contained herein to the contrary and subject to the
reallocation of Lehman’s LC Exposure described in Section 2.11(d), the
Commitments of Lehman will be reduced to the aggregate amount of the Terminated
Revolving Loans outstanding on the First Amendment Closing Date, whereupon
Lehman shall cease to have any Commitments hereunder (except for any deemed
Commitments solely for the purposes described in the definition of Majority
Lenders).”

(k) Amendment to Section 4.03(a) of the Credit Agreement. Section 4.03(a) of the
Credit Agreement is hereby amended by inserting the following sentence at the
end of such subsection: “For the avoidance of doubt, no Commitment Fees shall be
payable with respect to any Terminated Revolving Loans (or any commitments
related thereto).”

(l) Amendment to Exhibit 2.01(a). Exhibit 2.01(a) to the Credit Agreement is
hereby amended and restated as set forth on Exhibit 2.01(a) attached hereto.

3. General Amendments. Subject to satisfaction of the conditions of
effectiveness of this Amendment set forth in Section 5 herein, the Company, the
Administrative Agent and the Majority Lenders hereby agree to amend the Credit
Agreement as follows:

(a) Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of the
Credit Agreement is hereby amended by inserting the following defined term in
appropriate alphabetical order:

““Defaulting Lender” means any Lender that has failed to fund any portion of its
Loans or participations in Letters of Credit within three Business Days of the
date required to be funded by it hereunder, or any Lender that has, as
determined by the Administrative Agent (a) notified the Company, the
Administrative Agent, the Issuing Lender, or any Lender in writing that it does
not intend to comply with any or all of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (b) failed, within three
Business Days after a request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit,
(c) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it

 

4



--------------------------------------------------------------------------------

hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (d) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.”

(b) Amendment to Article II of the Credit Agreement. Article II of the Credit
Agreement is hereby amended by inserting the following new Section 2.14 at the
end thereof:

“Section 2.14 Defaulting Lender. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees in favor of such Defaulting Lender only shall cease to accrue on the
unfunded portion of the Commitments of, and in respect of the participation in
Letters of Credit by, such Defaulting Lender pursuant to Section 4.03 and
Section 4.04, and the Defaulting Lender will not be included in any distribution
to the Lenders, pursuant to Section 3.03, of Commitment Fees or LC Participation
Fees.

(b) If a Lender has any LC Exposure at any time such Lender is a Defaulting
Lender then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable Revolver
Percentages of the LC Exposure but only to the extent (x) the sum of (1) the
principal amount of all non-Defaulting Lenders’ outstanding Conventional
Revolving Loans and Discretionary Revolving Loans and (2) all non-Defaulting
Lenders’ LC Exposure, including their pro rata shares of the Defaulting Lender’s
LC Exposure, does not exceed the total of all non-Defaulting Lenders’
Commitments, (y) the sum of (1) the principal amount of any non-Defaulting
Lender’s outstanding Conventional Revolving Loans and Discretionary Revolving
Loans and (2) such non-Defaulting Lender’s LC Exposure, including such
non-Defaulting Lender’s pro rata share of the Defaulting Lender’s allocated LC
Exposure, does not exceed such non-Defaulting Lender’s Commitment, and (z) the
conditions set forth in Section 7.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall, within one Business Day following
notice by the Administrative Agent, deposit cash collateral in an amount equal
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.11(j) for so long as such LC Exposure is outstanding;

(iii) the Company shall not be required to pay any fees that are solely payable
to such Defaulting Lender pursuant to Section 4.04 with respect to such
Defaulting Lender’s LC Exposure;

 

5



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.14(b), then the fees payable to the Lenders pursuant to
Section 4.03 and Section 4.04 shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Revolver Percentages; and

(v) to the extent any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.14(b), then, without
prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, that portion of the LC Participation Fees that would have been
payable under Section 4.04 with respect to such Defaulting Lender’s LC Exposure
had it not been a Defaulting Lender that has not been cash collateralized or
reallocated shall be payable to the Issuing Lender until such LC Exposure is
cash collateralized or reallocated.

(c) So long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders or cash collateral will be provided by the Company in
accordance with Section 2.11(j), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.14(b)(i) (and Defaulting Lenders shall not
participate therein) and any unallocated LC Exposure of the Defaulting Lender
shall be cash collateralized.

In the event that the Administrative Agent, the Company, and the Issuing Lender
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitments, and on such date the Administrative Agent shall return to the
Company any cash collateral that has been granted pursuant to this Section.”

4. Limited Waiver.

(a) Subject to the conditions of effectiveness of the Amendment set forth in
Section 5 herein, Lehman hereby waives any and all rights it may have under the
Credit Agreement to receive any payment with respect to any and all Commitment
Fees and/or L/C Participation Fees that have accrued under the Credit Agreement
since September 30, 2008, or that may accrue hereafter and hereby expressly
instructs the Administrative Agent that it shall not be required to distribute
any such fees to it under Section 3.03.

(b) The limited waiver set forth in this Section 4 is effective solely for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed (i) except as expressly provided in this limited waiver, to be a
waiver or modification of any term or condition of the Credit Agreement or
(ii) to prejudice any right or rights that the Administrative Agent or the
Lenders may have in the future under or in connection with the Credit Agreement.

5. Effectiveness. This Amendment will become effective upon satisfaction of the
following conditions precedent:

(a) Execution and delivery of this Amendment by the Administrative Agent and
receipt by the Administrative Agent of counterparts of this Amendment (or
photocopies thereof sent by fax, pdf or other electronic means, each of which
shall be enforceable with the same effect as a signed original) executed and
delivered by the Company, Lehman and the Majority Lenders.

 

6



--------------------------------------------------------------------------------

(b) Receipt by the Administrative Agent of (i) any documentation as the
Administrative Agent may reasonably request and (ii) to the extent invoiced,
payment of all reasonable out-of-pocket expenses, including legal expenses
incurred by the Administrative Agent in connection with this Amendment.

6. Representation and Warranties. The Company represents and warrants that,
after giving effect to the provisions of this Amendment, (a) each of the
representations and warranties made by the Company in Article VI of the Credit
Agreement are true in all material respects on and as of the date hereof as if
made on and as of such date, except to the extent that such representations and
warranties refer to an earlier date, in which case they were true in all
material respects as of such earlier date and except that for this purpose only
the date “December 31, 2005” in the last sentence of Section 6.02 of the Credit
Agreement shall be changed to “December 31, 2007”, and (b) no Default or Event
of Default has occurred and is continuing.

7. Continuing Effect of the Credit Agreement. This Amendment is limited solely
to the matters expressly set forth herein and does not constitute a waiver of
any Default or Event of Default or a consent to any future action or event. As
modified and amended hereby, the Credit Agreement remains in full force and
effect. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement and in any exhibits attached thereto to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended hereby.

8. Miscellaneous. The provisions of Sections 13.01, 13.04, 13.06, 13.07(a),
13.08, 13.09, 13.10, 13.12 and 13.13 shall apply with like effect to this
Amendment.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

COX RADIO, INC. By:  

/s/ Richard Jacobson

Name:   Richard Jacobson Title:   Treasurer

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President

 

LEHMAN BROTHERS BANK, FSB, as a Lender By  

/s/ Theodore Janulis

Name:   Theodore Janulis Title:   Chairman

 

JPMORGAN CHASE BANK, N.A.

as a Lender By:  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President

 

The Norinchukin Bank, New York Branch

as a Lender By:  

/s/ Noritsugu Sato

Name:   Noritsugu Sato Title:   General Manager

 

SUNTRUST BANK

as a Lender By:  

/s/ E. Matthew Schaaf, IV

Name:   E. Matthew Schaaf, IV Title:   Vice President

Signature Page to First Amendment and Limited Waiver to Credit Agreement

 

8



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, CAYMAN
ISLANDS BRANCH

as a Lender By:  

/s/ Matthew DeCarlo

Name:   Matthew DeCarlo Title:   Vice President By:  

/s/ Nikolai von Mengden

Name:   Nikolai von Mengden Title:   Senior Vice President

 

U.S. Bank National Association

as a Lender By:  

/s/ Gail F. Scannell

Name:   Gail F. Scannell Title:   Senior Vice President

 

Bank of America, N.A.

as a Lender By:  

/s/ Todd Shipley

Name:   Todd Shipley Title:   Senior Vice President

 

WACHOVIA BANK, N.A.

as a Lender By:  

/s/ Russ Lyons

Name:   Russ Lyons Title:   Director

 

MERRILL LYNCH BANK USA

as a Lender By:  

/s/ Louis Alder

Name:   Louis Alder Title:   First Vice President

 

9



--------------------------------------------------------------------------------

William Street Commitment Corporation (Recourse
only to the assets of William Street Commitment
Corporation)

as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President
COMMERZBANK AG, NEW YORK AND GRAND

CAYMAN BRANCHES

as a Lender By:  

/s/ Nivedita Persaud

Name:   Nivedita Persaud Title:   Vice President By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Assistant Vice President

BARCLAYS BANK PLC

as a Lender By:  

/s/ Nicholas A. Bell

Name:   Nicholas A. Bell Title:   Director

THE BANK OF NEW YORK MELLON

as a Lender By:  

/s/ Lily A. Dastur

Name:   Lily A. Dastur Title:   Vice President

MIZUHO CORPORATE BANK (USA)

as a Lender By:  

/s/ Toru Inoue

Name:   Toru Inoue Title:   Deputy General Manager

 

10



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch

as a Lender By:  

/s/ Yvonne Tilden

Name:   Yvonne Tilden Title:   Director By:  

/s/ Heidi Sandquist

Name:   Heidi Sandquist Title:   Vice President

Bank of Tokyo-Mitsubishi UFJ Trust Company

as a Lender By:  

/s/ Jose B. Carlos

Name:   Jose B. Carlos Title:   Vice President

Regions Bank

as a Lender By:  

/s/ Stephen H. Lee

Name:   Stephen H. Lee Title:   Senior Vice President

FIRST HAWAIIAN BANK

as a Lender By:  

/s/ Jeffrey N. Higashi

Name:   Jeffrey N. Higashi Title:   Senior Vice President

FIFTH THIRD BANK

as a Lender By:  

/s/ Christopher Motley

Name:   Christopher Motley Title:   Vice President

 

11



--------------------------------------------------------------------------------

Comerica Bank

as a Lender By:  

/s/ Scott Kowalski

Name:   Scott Kowalski Title:   Vice President

The Bank of Nova Scotia

as a Lender By:  

/s/ Brenda S. Insull

Name:   Brenda S. Insull Title:   Authorized Signatory

SCOTIABANC INC.

as a Lender By:  

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director

The Royal Bank of Scotland plc

as a Lender By:  

/s/ Andrew Ragusa

Name:   Andrew Ragusa Title:   Senior Vice President

CALYON New York Branch

as a Lender By:  

/s/ Tanya Crossley

Name:   Tanya Crossley Title:   Managing Director By:  

/s/ Priya Vrat

Name:   Priya Vrat Title:   Director

 

12



--------------------------------------------------------------------------------

Credit Suisse, Cayman Islands Branch

as a Lender By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Vice President By:  

/s/ Rianka Mohan

Name:   Rianka Mohan Title:   Vice President

UBS Loan Finance LLC

as a Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

Citibank, N.A.

as a Lender By:  

/s/ Robert F. Parr

Name:   Robert F. Parr Title:   Managing Director

Sumitomo Mitsui Banking Corporation

as a Lender By:  

/s/ Leo E. Pagarigan

Name:   Leo E. Pagarigan Title:   General Manager

 

13



--------------------------------------------------------------------------------

Exhibit 2.01(a)

 

To:    Lenders to Cox Radio, Inc. From:    J.P. Morgan Chase Bank, N.A. Date:   
December 19, 2008 Re:    Cox Radio, Inc. (“CRI” or the “Company”) - Revised
Allocations

Upon execution of the First Amendment to the credit agreement the revised
allocations are as follows:

 

Lender

   CRI $600mm RC      Conventional Revolver    Terminated Revolver

JP MORGAN BANK

     20,000,000.00   

BARCLAYS BANK PLC—NEW YORK

     30,000,000.00   

BAYERISCHE LANDESBANK—NY

     15,000,000.00   

BANK OF AMERICA NA—DALLAS

     25,000,000.00   

BANK HAPOALIM—NEW YORK

     10,000,000.00   

BANK OF NEW YORK MELLON

     15,000,000.00   

BANK OF NOVA SCOTIA—NY AGENCY

     25,000,000.00   

BANK OF TOKYO—MITSUBISHI UFJ TR

     30,000,000.00   

CHANG HWA COML BANK LTD

     10,000,000.00   

CITIBANK NA—NY

     19,000,000.00   

COMERCIA BANK

     20,000,000.00   

COMMERZBANK AG—NEW YORK

     15,000,000.00   

CR LYONNAIS NEW YORK BRANCH

     25,000,000.00   

CR SUISSE FST BOSTON—NY

     15,000,000.00   

DEUTSCHE BANK—NEW YORK

     25,000,000.00   

FIFTH THIRD BANK

     10,000,000.00   

FST HAWAIIAN BANK

     10,000,000.00   

HUA NAN COML BANK LTD—LA

     10,000,000.00   

LEHMAN BROTHERS BANK FSB

     —        5,789,473.33

MERRILL LYNCH BANK USA

     15,000,000.00   

MIZUHO CORP BANK LTD—CHP FIN

     25,000,000.00   

NORINCHUKIN BANK—NY

     30,000,000.00   

REGIONS BANK

     15,000,000.00   

ROYAL BANK OF SCOT PLC

     25,000,000.00   

SCOTIABANC INC

     6,000,000.00   

SUMITOMO MITSUI BANK—NY

     31,315,790.00   

SUNTRUST BANK ATLANTA

     25,000,000.00   

TAIPEI FUBON COML BANK CO LTDLO

     10,000,000.00   

UBS LOAN FINANCE LLC

     15,000,000.00   

US BANK NA

     20,000,000.00   

WACHOVIA BANK OF NORTH CAROLINA

     35,000,000.00   

WILLIAM ST COMMITMENT CORP

     10,000,000.00                 

TOTAL

   $ 591,315,790.00    $ 5,789,473.33